Exhibit 10.1

CHAIRMAN CONSULTING AGREEMENT

THIS CHAIRMAN CONSULTING AGREEMENT (“Agreement”) between Leslie H. Cross
(“Cross”), an individual, and Alphatec Holdings, Inc., a Delaware corporation
having a principal place of business of 5818 El Camino Real, Carlsbad,
California 92008, (the “Company”) is made effective as of July 27, 2011 (the
“Effective Date”).

WHEREAS, the Company wishes to engage the services of Cross, and Cross wishes to
accept such an engagement with the Company, on the terms and conditions set
forth herein;

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Company and Cross agree as follows:

1.        Position and Duties. The Company hereby engages Cross as the
non-executive Chairman of the Board of Directors (the “Board”) of the Company.
As such, Cross shall have the responsibilities, duties and authority reasonably
expected of a non-executive Chairman of the Board, as more specifically defined
in the Bylaws of the Company and as may be further defined by the Board. Cross
hereby accepts this engagement upon the terms and conditions herein contained
and agrees to devote as much of his professional time, attention, and efforts as
necessary to promote and further the business of the Company. Cross shall
faithfully adhere to, execute, and fulfill his responsibilities, duties and
authorities, and shall comply with all Board directives and policies established
or adopted by the Company. Subject to the restrictions set forth in Section 7 of
this Agreement, if during the Term, Cross desires to render services to any
other organization, prior to agreeing to provide those services, he shall
disclose to the Board in writing the identity of the organization and the nature
of the services to be performed.

 

2.        Term.

(a)    Cross’s engagement under this Agreement shall be for a one (1) year
period beginning on the Effective Date and ending on the day preceding the first
anniversary of the Effective Date (the “Term”). The Term shall be extended for
successive one year engagements, each commencing on the first and second
anniversaries of the Effective Date, provided that (i) Cross is re-elected to
the Board; and (ii) the Board affirms his appointment as Chairman for the
successive year.

(b)    The Term shall expire upon the earlier of: (i) the date upon which Cross
no longer serves on the Board; and (ii) any earlier date requested by either
(1) the Company (as evidenced by a vote of a majority of the Board (excluding
Cross) at a meeting of the Board), or (2) Cross (as evidenced by written notice
from Cross to the Board).

3.        Compensation. The Company shall provide Cross the following
compensation in exchange for his services as Chairman.

(a)    Cash Compensation. During the Term, the Company shall pay Cross an annual
fee of $100,000, payable in twelve equal, monthly installments on the last
business day of each month.



--------------------------------------------------------------------------------

(b)    Equity Compensation. During the Term, the Company shall annually issue
Cross a number of registered shares of the Company’s common stock equal to
(i) $100,000 divided by (ii) the closing price of one share of the Company’s
common stock on the date of issuance, which date shall be the Effective Date for
the first year of the Term, and the date of Board affirmation of Cross as
Chairman in any subsequent Term, as reported on NASDAQ, (the “Shares”). The
Shares shall initially be unvested. One third of the Shares shall vest on each
of the first, second and third anniversaries of the date of issuance, provided
that the stock performance metric set forth in Exhibit A attached hereto (the
“Stock Performance Metric”) has been achieved, as determined by the Compensation
Committee of the Board in its sole reasonable discretion. Any shares that do not
vest on an applicable vesting date shall not be subject to vesting in the
future. Notwithstanding the foregoing, any unvested Shares that have not been
previously eligible for vesting, but did not vest due to the non-achievement of
the Stock Performance Metric shall vest on the business day immediately prior to
the consummation of a Change in Control (as defined in the Plan referenced
below). Cross may file an election under Section 83(b) of the United States
Internal Revenue Code within thirty (30) days of the Effective Date, provided
Cross provides the Company with a copy of such election. The Company shall
retain any certificates representing Cross’ ownership of the Shares until Cross
vests in such Shares. The Shares shall be subject, in all respects, to (i) the
Alphatec Holdings, Inc. 2005 Employee, Director and Consultant Stock Plan, as
amended (the “Plan”); and (ii) a Restricted Stock Agreement to be entered into
by Cross and the Company.

(c)    Expenses. The Company shall reimburse Cross for all ordinary and
reasonable out-of-pocket business expenses incurred by him in connection with
his performance of services for the Company during Term, provided Cross submits
an expense reimbursement request and supporting documentation in accordance with
the Company’s expense reimbursement policy in effect from time to time.

(d)    No Other Compensation. The payments and benefits set forth in Section 3
are in lieu of any other payments or benefits that Cross would otherwise receive
as a director of the Company, and Cross hereby waives any right or entitlement
to such payments or benefits.

4.        Compensation on Termination. On the date this Agreement terminates
pursuant to Section 2, the Company shall pay Cross the fees payable under
Section 3(a) through the effective date of termination and reimburse any
reasonable expenses incurred on or prior to the effective date of termination
under Section 3(c). Any shares that remain unvested under Section 3(b) on the
effective date of termination shall be immediately forfeited. If following the
termination of this Agreement, Cross remains a director of the Company, he shall
be entitled to receive any compensation otherwise payable to him as a director.

 

5.        Intellectual Property.

(a)    Cross agrees that all ideas, discoveries, creations, manuscripts and
properties, innovations, improvements, know-how, inventions, designs,
developments, apparatus, techniques and methods (all of the foregoing being
hereinafter referred to as “inventions”) which relate to the Company’s business,
whether or not reduced to practice and whether patentable or copyrightable,
which Cross may conceive, reduce to practice or develop during the Term (such
inventions to be referred to as “Company inventions”), whether alone or in
conjunction with



--------------------------------------------------------------------------------

another or others, shall be the sole and exclusive property of the Company, and
Cross shall not publish any of the Company inventions without the prior written
consent of the Company. Cross hereby assigns to the Company all of his right,
title and interest in and to all Company inventions. Cross further agrees to
maintain and furnish to the Company complete and current records of all or any
Company inventions and to disclose to the Company in writing the creation of any
Company invention.

(b)    At any time during or after the Term, Cross agrees that he will fully
cooperate with the Company and its attorneys and agents in the preparation and
filing of all papers and other documents as may be required to perfect the
Company’s rights in and to any Company invention, including, but not limited to,
joining in any proceeding to obtain letters patent, copyrights, trademarks or
other legal rights of the United States and of any and all other countries on
such inventions, provided that the Company will bear the expense of such
proceedings, and that Cross shall assign to the Company any patent or other
legal right so issued to him personally. Cross hereby designates the Company as
his agent and grants to the Company a power of attorney with full power of
substitution (which power of attorney shall be deemed coupled with an interest)
for the purpose of effecting the foregoing assignments from Cross to the
Company.

(c)    The foregoing provisions shall not require Cross to assign to the Company
any invention that is developed by Cross: (i) entirely on his own time or in
connection with his services for another organization; (ii) without using any of
the Company’s equipment, supplies, facilities or Confidential Information;
(iii) that does not relate to the business actually conducted or reasonably
anticipated to be conducted by the Company or one of its affiliates; and
(iv) does not otherwise arise out of any of Cross’ services for the Company
under this Agreement.

6.        Confidentiality. In connection with his engagement under this
Agreement, Cross will be exposed to, and may develop or create, certain
information concerning the research, business, inventions, products, proposed
new products, designs, data, results, clinical testing programs, manufacturing
processes and techniques, customers and other information and materials that
embody trade secrets or technical or business information that is confidential
and proprietary to the Company (collectively, “Confidential Information”). Cross
hereby agrees not to disclose or use, other than in connection with his services
performed for the Company or its affiliates, any Confidential Information
without the Company’s prior, written consent, unless such information becomes
publicly available through no fault of Cross or a third party obligated by
contract or other legal duty to keep such information confidential. Cross
further agrees not to make any notes or memoranda relating to the business of
the Company, other than for the Company’s benefit. In addition, Cross agrees
promptly upon the Company’s request to return to the Company or permanently
destroy (at the Company’s option) any and all documentary, machine-readable,
electronic, magnetic or other elements or evidence based on or containing
Confidential Information and any copies that may be in Cross’ possession or
under his control. The provisions of this Section 6 shall apply both during and
after the Term.

7.        No Competition. During the Term, Cross shall not, alone or as a
partner, officer, director, consultant, employee, stockholder or otherwise,
engage in any commercial employment, consulting or business activity, occupation
or other activity that is or is intended to be competitive with the Company,
provided, however, that the holding by Cross of any



--------------------------------------------------------------------------------

investment in any security shall not be deemed to be a violation of this
Section 7 if such investment does not constitute over five percent (5%) of the
outstanding issue of such security. The term “Field of Interest” means implants
and biologic-based products implanted into the human body to treat spinal
disorders.

8.        No Solicitation. During the Term and for a period of one (1) year
after the Term’s expiration for any reason, Cross will not, on Cross’ own behalf
or on behalf of any other person, partnership, association, corporation or other
entity, directly or indirectly solicit (either orally or in writing), or in any
manner attempt to influence or induce (i) any employee of the Company to leave
the employment of the Company, or (ii) any surgeon, hospital, surgery center,
supplier or agent of the Company to terminate, modify or amend its then-current
relationship with the Company.

9.        Special Remedy. The restrictions in Sections 5, 6, 7 and 8 of this
Agreement are necessary for the protection of the Company’s business and
goodwill. Cross acknowledges that the restrictions are reasonable and that any
breach or threatened breach of Section 5, 6, 7 or 8 of this Agreement will cause
the Company substantial and irreparable damage. Accordingly, in the event of any
breach or threatened breach of Section 5, 6, 7 or 8 of this Agreement, in
addition to any other remedies that may be available by contract or at law, the
Company shall have the right to seek specific performance by Cross and to seek
temporary, preliminary and permanent relief enjoining Cross from any breach or
threatened breach.

10.        No Conflicting Agreements. Cross represents and warrants that he is
not a party to any commitments or obligations inconsistent with this Agreement
and hereby agrees to indemnify and hold the Company harmless against any claim
based upon circumstances alleged to be inconsistent with or in breach of this
representation and warranty. During the Term, Cross will not enter into any
agreement, whether oral or written, in conflict with this Agreement.

11.        Notices. All notices and other communications under this Agreement
shall be in writing, and shall be delivered or sent by facsimile transmission,
recognized courier service, registered or certified mail, return receipt
requested, addressed to the party at the address set forth in the preamble of
this Agreement, or to such other address as a party may subsequently designate
in writing to the other party.

12.        Successors and Assigns. This Agreement shall be binding on and inure
to the benefit of both parties and their respective successors and assigns,
including any corporation into which the Company may be merged or which may
succeed to its assets or business, provided, however, that Cross’ obligations
are personal and shall not be assigned by him. The Company may assign this
Agreement following the delivery of written notice to Cross.

13.        Enforceability. The invalidity or unenforceability of any provision
of this Agreement as to an obligation of a party shall in no way affect the
validity or enforceability of any other provision of this Agreement. Moreover,
if Section 5, 6, 7 or 8 of this Agreement shall for any reason be held to be
excessively broad as to scope activity or subject so as to be unenforceable at
law, such provision or provisions shall be construed by limited or reducing it,
so as to be enforceable to the extent compatible with applicable governing law.



--------------------------------------------------------------------------------

14.        Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and Cross.

15.        No Waiver. No delay or omission by the Company or Cross in exercising
any right under this Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the Company on any one occasion shall be in
writing and shall be effective only in that instance and shall not be construed
as a bar or waiver of any right on any other occasion.

16.        Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without regard to any
state’s conflict of law rules. Each party hereby irrevocably submits to the
exclusive jurisdiction of the Delaware State Courts for the adjudication of any
dispute arising under or related to this Agreement. Each party further waives
any objection to the jurisdiction of the Delaware State Courts on the ground of
improper or inconvenient forum and waives any right to have a dispute to be
tried before a jury to the fullest extent permitted by law.

17.        Entire Agreement. This Agreement and the Stock Grant Agreement under
the Plan constitute the entire agreement between the parties and supersedes all
prior agreements and understandings, whether written or oral, relating to the
subject matter of this Agreement.

 

18.        Construction. This Agreement has been prepared jointly and shall not
be strictly construed against either party.

19.        Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executive this Agreement as of the
Effective Date.

 

ALPHATEC HOLDINGS, INC.   LESLIE H. CROSS

By: /s/ Dirk Kuyper

 

/s/ Leslie H. Cross

Name: Dirk Kuyper   Title: President and CEO  